DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-20 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Ari Gilder, Attorney of Record, on 9/6/2022.

3.	The application has been amended as follows:
IN THE CLAIMS

(Currently Amended) A method, comprising: 
predicting, by a cellular service provider network device comprising a processor, a future location of a mobile device; 
determining, by the cellular service provider network device, a network node device of a radio access network that provides wireless service on behalf of the cellular service provider in a service area comprising the future location of the mobile device; and
facilitating, by the cellular service provider network device in advance of arrival of the mobile device in the service area, delivery of future digital content to an edge content object store that is proximally coupled within a defined proximal distance of the network node device in order to wirelessly serve the future digital content to the mobile device after the mobile device arrives in the service area, 
wherein the future digital content comprises augmented reality content based on the service area and based on object types associated with a session at the mobile device,
wherein facilitating the delivery of the future digital content to the edge content object store comprises sending, by the cellular service provider network device, prediction information to a content delivery network device that is separate from the cellular service provider network device and the network node device, and
wherein the prediction information enables delivery, by the content delivery network device, of the future digital content to the edge content object store, based on receipt of the prediction information from the cellular service provider network device.


4.  (Currently Amended) The method of claim 1, wherein the comprises electric utility component information. 

5. (Currently Amended) The method of claim 1, wherein the future digital content further comprises a future segment of a video for display at the mobile device, and wherein the future segment of the video is determined based on a current segment of the video displayed at the mobile device. 

12. (Currently Amended) A content delivery network device, comprising: 
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:	
receiving, by the content delivery network device, from a cellular service provider network device that is separate from the cellular service provider network device, a first instruction to deliver digital content to a first edge content object store, wherein the first edge content object store is proximally coupled within a defined proximal distance of a first network equipment of a radio access network that provides wireless service on behalf of the cellular service provider in a first service area, wherein the first network equipment is separate from the cellular service provider network device, and wherein the wireless service is able to wirelessly serve the digital content to a mobile device while the mobile device is in the first service area;
delivering, by the content delivery network device, in response to receiving the first instruction, the digital content to the first edge content object store; 
after receiving the first instruction, receiving, from the cellular service provider network device, a second instruction comprising prediction information, wherein the prediction information enables identification of a second edge content object store, wherein the second edge content object store is proximally coupled within the defined proximal distance of a second network equipment of the radio access network, wherein the second network equipment is separate from the cellular service provider network device, and wherein the second edge content object store is configured to wirelessly serve future digital content to the mobile device in a second service area while the mobile device is in the second service area; and
delivering, by the content delivery network device in response to receiving the second instruction from the cellular service provider network device, in advance of arrival of the mobile device in the second service area, the future digital content to the second edge content object store based on receipt of the prediction information from the cellular service provider network device,
wherein the future digital content comprises augmented reality content based on the second service area and based on object types associated with a session at the mobile device.


14. (Currently Amended) The content delivery network device of claim 12, wherein the  comprises game information. 


17. (Currently Amended) A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of an edge computing device comprising an edge content object store, facilitate performance of operations, comprising: 
receiving, by the edge computing device from a content delivery network device, future digital content for a mobile device, 
wherein the future digital content is received in advance of arrival of the mobile device in a service area of a network equipment separate from the content delivery network device and proximally coupled to the edge computing device within a defined proximal distance of the edge computing device,
wherein the future digital content comprises augmented reality content based on the service area and based on object types associated with a session at the mobile device,
wherein the network equipment comprises equipment of a radio access network that provides wireless service on behalf of a cellular service provider, wherein a cellular service provider network device of the cellular service provider, the cellular service provider network device being separate from the content delivery network device, has predicted the arrival of the mobile device in the service area and provided prediction information to enable delivery of the future digital content to the edge computing device by the content delivery network device; 
storing the future digital content in the edge content object store;
delivering, in response to the arrival of the mobile device in the service area of the network equipment proximally coupled within the defined proximal distance of the edge computing device, the future digital content to the mobile device via the network equipment; and
removing, in response to a departure of the mobile device from the service area of the network equipment, the future digital content from the edge content object store. 


19. (Currently Amended) The non-transitory machine-readable storage medium of claim 17, wherein the future digital content further comprises virtual reality content.


Allowable Subject Matter
4.	Claims 1-20 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-20 are allowed, in view of the Examiner’s amendment made above. 
 	
With respect to independent claim 1 and the teachings of the most pertinent prior art:
Yang, et al (US PG Publication 2020/0259878), hereafter Yang, teaches 
a method, comprising:
predicting, by a cellular service provider network device comprising a processor, a future location of a mobile device; 
determining, by the cellular service provider network device, a network node device of a radio access network that provides wireless service on behalf of the cellular service provider in a service area comprising the future location of the mobile device; and
facilitating, by the cellular service provider network device in advance of arrival of the mobile device in the service area, delivery of future digital content to an edge content object store that is proximally coupled within a defined proximal distance of the network node device in order to wirelessly serve the future digital content to the mobile device after the mobile device arrives in the service area, 
wherein facilitating the delivery of the future digital content to the edge content object store comprises sending, by the cellular service provider network device, prediction information to a content delivery network device that is separate from the cellular service provider network device and the network node device, and
wherein the prediction information enables delivery, by the content delivery network device, of the future digital content to the edge content object store, based on receipt of the prediction information from the cellular service provider network device.

However, Yang, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
wherein the future digital content comprises augmented reality content based on the service area and based on object types associated with a session at the mobile device.
With respect to independent claim 12 and the teachings of the most pertinent prior art:
Yang teaches 
a content delivery network device, comprising: 
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:	
receiving, by the content delivery network device, from a cellular service provider network device that is separate from the cellular service provider network device, a first instruction to deliver digital content to a first edge content object store, wherein the first edge content object store is proximally coupled within a defined proximal distance of a first network equipment of a radio access network that provides wireless service on behalf of the cellular service provider in a first service area, wherein the first network equipment is separate from the cellular service provider network device, and wherein the wireless service is able to wirelessly serve the digital content to a mobile device while the mobile device is in the first service area;
delivering, by the content delivery network device, in response to receiving the first instruction, the digital content to the first edge content object store; 
after receiving the first instruction, receiving, from the cellular service provider network device, a second instruction comprising prediction information, wherein the prediction information enables identification of a second edge content object store, wherein the second edge content object store is proximally coupled within the defined proximal distance of a second network equipment of the radio access network, wherein the second network equipment is separate from the cellular service provider network device, and wherein the second edge content object store is configured to wirelessly serve future digital content to the mobile device in a second service area while the mobile device is in the second service area; and
delivering, by the content delivery network device in response to receiving the second instruction from the cellular service provider network device, in advance of arrival of the mobile device in the second service area, the future digital content to the second edge content object store based on receipt of the prediction information from the cellular service provider network device.

However, Yang, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 12, including
wherein the future digital content comprises augmented reality content based on the second service area and based on object types associated with a session at the mobile device.

With respect to independent claim 17 and the teachings of the most pertinent prior art:
Yang teaches 
non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of an edge computing device comprising an edge content object store, facilitate performance of operations, comprising: 
receiving, by the edge computing device from a content delivery network device, future digital content for a mobile device, 
wherein the future digital content is received in advance of arrival of the mobile device in a service area of a network equipment separate from the content delivery network device and proximally coupled to the edge computing device within a defined proximal distance of the edge computing device,
wherein the network equipment comprises equipment of a radio access network that provides wireless service on behalf of a cellular service provider, wherein a cellular service provider network device of the cellular service provider, the cellular service provider network device being separate from the content delivery network device, has predicted the arrival of the mobile device in the service area and provided prediction information to enable delivery of the future digital content to the edge computing device by the content delivery network device; 
storing the future digital content in the edge content object store;
delivering, in response to the arrival of the mobile device in the service area of the network equipment proximally coupled within the defined proximal distance of the edge computing device, the future digital content to the mobile device via the network equipment.

Bernat, et al (US PG Publication 2019/0278631), hereafter Bernat, teaches
removing, in response to a departure of the mobile device from the service area of the network equipment, the future digital content from the edge content object store.

However, Yang and Bernat, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 17, including
wherein the future digital content comprises augmented reality content based on the service area and based on object types associated with a session at the mobile device.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641